Citation Nr: 0809648	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1, 1967 to 
November 27, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

This case was previously before the Board in July 2005 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The appellant served on active duty in the United States 
Air Force from November 1, 1967 to November 27, 1967, a total 
of 27 days of active service.

2.  The appellant had less than 90 days of active wartime 
service

3.  The appellant was not discharged or released from service 
for a service-connected disability or had at the time of 
service separation a service-connected disability.






CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice- 
connected disability pension are not met.  38 U.S.C.A §§ 101, 
1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.203, 3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Nonservice-connected Pension

The appellant seeks nonservice-connected disability pension 
benefits.  The appellant contends that he is entitled to 
basic eligibility for nonservice-connected disability pension 
benefits due to his three months and eleven days service in 
the United States Air Force Reserves.

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active military, 
naval, or air service (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203 (2006); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that findings of a United 
States service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than active duty 
for training (ACDUTRA).  38 U.S.C.A. § 101(21)(A).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a), (d).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

Evidence of record includes a Department of Defense Form 214, 
Report of Separation from Active Duty, showing that the 
appellant served on active duty in the United States Air 
Force from November 1, 1967 to November 27, 1967.  No prior 
active service was therein noted; prior "other" service 
totaling three months and eleven days was noted.  Although 
service records indicate wartime active service, the period 
of active service was only 27 days.

A response to a Request for Information (VA Form 3101) dated 
January 2006, the National Personnel Records Center (NPRC) 
indicated that the appellant served in the United States Air 
Force Reserves for three months and eleven days, from July 
20, 1967 to October 31, 1967, prior to his active service 
that began on November 1, 1967.  The appellant's only period 
of "active military service" is the 27 days of active duty 
noted on the appellant's DD 214.

The record does not show that the appellant developed a 
disability from injury or disease in service.  The appellant 
was separated from service on November 27, 1967 as medically 
unqualified for enlistment as indicated on a Medical Board 
Report dated November 17, 1967.  The Medical Board found that 
the appellant's ulcerative proctitis and cryptitis was not 
incurred in service, existed prior to service, and was not 
permanently aggravated by service.  The RO denied service 
connection for these disabilities by way of an August 2007 
rating decision.  The appellant, therefore, was not 
discharged or released from service for a disability adjudged 
service-connected.  See 38 C.F.R. § 3.3(a)(3)(ii).  The 
appellant has not subsequently been granted service 
connection for ulcerative proctitis and cryptitis.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, a claim for nonservice-connected 
disability pension benefits by a claimant whose service 
department records fail to show threshold eligibility lacks 
legal merit or legal entitlement and must be denied as a 
matter of law.  The appellant had only 27 days of active 
service; therefore, the appellant does not meet the service 
requirements for eligibility for nonservice-connected pension 
because he did not serve the necessary 90 days or more of 
active service during a wartime period.  Consequently, the 
appellant did not have the requisite service during a period 
of war to be eligible for consideration for nonservice-
connected disability pension benefits.  See Sabonis v Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, this claim must be 
denied as a matter of law.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  As the development conducted shows that the 
appellant has no eligibility to seek the benefit being 
sought, no prejudice accrues to him for any technical notice 
deficiency along the way.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated); Mason v. Principi, 16 Vet. App. 129 (2002) 
(VCAA was not applicable where the issue was whether a 
claimant had qualifying service for pension purposes because 
the law, and not the evidence, was dispositive of the claim).  
The Board therefore concludes that there is no further action 
needed under the VCAA.


ORDER

Entitlement to basic eligibility for VA nonservice-connected 
disability pension benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


